Citation Nr: 1829516	
Decision Date: 06/13/18    Archive Date: 06/27/18

DOCKET NO.  06-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for multiple cardiovascular disorders.

2. Entitlement to a rating in excess of 10 percent prior to December 22, 2008, and a rating in excess of 20 percent from that date, for chronic low back pain with sacroiliitis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1976 to January 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO denied an increased rating for chronic low back pain with sacroiliitis, as well as denied service connection for multiple cardiovascular disorders (coronary artery disease with AICD pacemaker, status post cerebrovascular accident, and status post myocardial infarction with hypertension), and a petition to reopen a previously denied service connection claim for post-traumatic headaches with anisocoria.  In August 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

In August 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In June 2010, the AMC granted service connection for posttraumatic headaches with anisocoria.  This action resolved the claim on appeal pertaining to this disability, 

In a May 2012 rating decision, the AMC granted an increased rating of 20 percent for low back pain with sacroiliitis, effective December 22, 2008.  As the Veteran was not awarded the maximum available rating for the disability, which he is presumed to seek, a claim for higher ratings (characterized to reflect the staged ratings assigned) was deemed to remain viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2012, the Board expanded the appeal to include a claim for a TDIU due to service-connected disabilities, and remanded the claims on appeal for further development.  

Most recently, in January 2017, the Board again remanded the remaining claims on appeal for further action, to include additional development of the evidence.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claims (as reflected in a February 2018 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the service connection claim for multiple cardiovascular disorders, pursuant to the January 2017 remand, an addendum opinion was obtained in December 2017 to address the etiology such disorders.  Regarding direct service connection, the examiner attributed the Veteran's cardiovascular disorders to his significant risk factors of smoking, excessive alcohol consumption, and use of illicit drugs, specifically methamphetamine.  The examiner also indicated that the Veteran's blood pressure of 138/82 taken in service was not actually high, but is considered pre-hypertensive and that diagnosis of hypertension is made with elevated blood pressures (140/90 or over) taken on at least 3 different days within 30 days.  

The Board notes, however, that an August 1978 STR documents a recorded blood pressure reading of 118/92.  In this regard, for VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2017).  Here, the VA clinician did not address this blood pressure reading in service, nor did he address the etiology of hypertension.  In addition, the Board notes that, after issuance of the opinion, the Veteran submitted an article in December 2017, pertaining to Methamphetamine-associated cardiomyopathy (MAC), which indicates that MAC appears to be potentially reversible upon cessation of methamphetamine use, although the window during which reversibility of cardiac dysfunction can occur with cessation of the drug is unclear.  It appears that the Veteran is contending that that his cardiovascular disorders have continued/worsened despite discontinuing methamphetamine drug use.  The Board finds that an addendum opinion addressing the above is necessary.

Regarding service connection on a secondary basis, the VA clinician opined that it is less likely as not that nonsteroidal anti-inflammatory drugs (NSAID) used to treat his service-connected low back disability caused or had aggravated any of the Veteran's cardiovascular conditions of coronary artery disease, myocardial infarction, postsurgical percutaneous transluminal coronary angioplasty status, ischemic cardiomyopathy, congestive heart failure, AICD placement, valvular heart disease, and coronary artery bypass graft as there is a lack of evidence of aggravation caused by NSAID use of any of the above cardiovascular conditions.  The Board notes, however, that the VA examiner's opinions were rather conclusory and he did not provide a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.); see also Leshore v. Brown, 8 Vet. App. 409 (1995) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

The examiner also failed to address the June 2016 article, which indicates that NSAIDs causes a variety of adverse effects, to include raising the blood pressure and affecting overall cardiovascular risk, as requested by the Board in the January 2017 remand.  The article also states the NSAID use may also reduce the effect of anti-hypertensive drugs.  

Regarding the Veteran's diagnosed hypertension, an August 2013 VA medical letter states that given reasonable doubt and literature supporting the effect of NSAIDS on hypertension, the medications that the Veteran took to treat his service-connected migraine headaches might have aggravated his hypertension, but did not cause it.  The clinician indicated review of the February 2013 transcript, articles submitted by the Veteran, the September 2004 VA examination report, and other medical literature from Uptodate and Pubmed, and opined it is as likely as not that the medication used to treat the Veteran's migraines aggravated his hypertension.  However, as the clinician did not quantify the degree of additional disability resulting from aggravation, an addendum opinion establishing a baseline level of disability prior to aggravation is necessary.  See 38 C.F.R. § 3.310(b) (2017).

Given the noted deficiencies, a remand of this matter for further medical opinion in this regard is required.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, it is required to provide or obtain one that is adequate for the purpose sought).

To this end, the AOJ should arrange to obtain an addendum opinion from the prior VA examiner, or, if necessary, from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Regarding the claim for increased ratings for back disability, the Board also notes that, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), a case involving evaluation of a knee disability.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  See Correia, 28 Vet. App. at 168-70.  Here, the Veteran was last afforded a VA back examination October 2014, however, the examiner did not conduct testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing (as appropriate).  Thus, that information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the Veteran's back disability. 

Given the above, the Board finds that a new examination to obtain contemporaneous clinical findings that are responsive to applicable rating criteria and rating considerations is needed to assess the severity of the Veteran's service-connected low back disability.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the claim for increased rating.    See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.  

As for the matter of the Veteran's entitlement to a TDIU, given the development being requested on the increased rating claim, as well as the service connection claim-which could impact the claim for a TDIU-this matter is being remanded, as well.  Cf. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (199).

Prior to arranging to obtain for further medical examination and/or opinion(s) in connection with the service connection and increased rating claims, to ensure that all due process requirements are met, and that the record is complete with respect to all claims on appeal, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Las Vegas VA Medical Center (VAMC) and that records dated through February 2018 are associated with the file.  Hence, the AOJ should obtain all outstanding VA treatment records dated since February 2018.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records and/or employment records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Las Vegas VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2018.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information concerning, and if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records (to specifically include pertaining to treatment for his back) and/or employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to from the individual who provided the December 2017 opinion addendum opinion addressing the etiology of the Veteran's cardiovascular disorders. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physiatrist based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available the designated and the examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the initial diagnosis of, and subsequent treatment for heart disease, for each diagnosed cardiovascular disability, to include hypertension, currently present or validly present at any point pertinent to the current claim, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:
(a) had its onset during service, or is otherwise medically related to service, to include elevated blood pressure readings therein, to include the reading of 118/92 in the August 1978 STR (The examiner is directed to address the article submitted in December 2017 addressing methamphetamine effects on cardiovascular health); 
(b) was manifested to a compensable degree within the first post-service year.; 
Or, if not (a) or (b),

(c) was caused OR is or has been aggravated (worsened beyond natural progression) by NSAID use to treat service-connected low back pain.  The examiner is directed to address the November 2013 VA medical letter, which found that the Veteran's hypertension was aggravated by NSAID taken for his service-connected migraines, as well as the article submitted by the Veteran in 2016, in considering whether his other cardiovascular disorders were aggravated by his NSAID use. 

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying (to the extent possible) the baseline level of disability prior to aggravation.  See November 2013 medical letter (specific to hypertension). 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions, with particular consideration given to the specific evidence identified above.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his thoracolumbar spine by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) (Legacy Content Manager)), to include a complete copy of this REMAND), must be made available to the designated clinician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active and passive motion, and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.
The examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

If the Veteran is not examined during a flare up, the examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s) obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

8.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased ratings claim, in adjudicating that claim, apply the provisions of 38 C.F.R. § 5.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the electronic claims file ) since the last adjudication) and legal authority.

9.  If any benefit(s)t sought on appeal remain(s) denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



